  Case: 6:21-cv-00040-JMH Doc #: 5 Filed: 04/15/21 Page: 1 of 5 - Page ID#: 22



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at LONDON

SULIF WILKINS,                              )
                                            )
      Plaintiff,                            )             Civil Case No.
                                            )            6:21-cv-040-JMH
V.                                          )
                                            )
OFFICER KEITH, et al.,                      )
                                            )           MEMORANDUM OPINION
      Defendants.                           )                AND ORDER


                          ****     ****         ****     ****

      Plaintiff     Sulif   Wilkins       is      a    federal    inmate     currently

confined at Thomson AUSP in Thomson, Illinois. Proceeding without

an attorney, Wilkins has filed a civil complaint against prison

officials at the United States Penitentiary (“USP”)-McCreary [DE

1].   However,    Wilkins’        complaint       will    be     dismissed     without

prejudice.

      Wilkins has not paid the filing and administrative fees, but

has filed a motion for leave to proceed in forma pauperis pursuant

to 28 U.S.C. § 1915. [DE 2]. However, Wilkins’ motion is not

supported by the financial information required by 28 U.S.C.

§ 1915(a)(2). Federal law requires that a motion to pay the filing

fee in installments filed pursuant to § 1915 be accompanied by “a

certified    copy    of     the     trust       fund     account    statement     (or

institutional equivalent) for the prisoner for the 6-month period
  Case: 6:21-cv-00040-JMH Doc #: 5 Filed: 04/15/21 Page: 2 of 5 - Page ID#: 23



immediately preceding the filing of the complaint . . . , obtained

from the appropriate official of each prison at which the prisoner

is or was confined.” 28 U.S.C. § 1915(a)(2). The Certificate of

Inmate Account submitted by Wilkins has no information regarding

his inmate account and is not certified by prison staff. [DE 2-

1]. Thus, Wilkins’ motion will be denied.

      Even so, the Court may conduct a preliminary review of

Wilkins’ complaint pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A. A

district   court    must   dismiss    any   claim   that   is   frivolous        or

malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such

relief. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010);

McGore v. Wrigglesworth, 114 F.3d 601, 607-08 (6th Cir. 1997). The

Court evaluates Wilkins’ pleading under a more lenient standard

because he is not represented by an attorney. Erickson v. Pardus,

551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d 569, 573 (6th

Cir. 2003). At this stage, the Court accepts Wilkins’ factual

allegations as true and liberally construes Wilkins’ legal claims

in his favor. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007).

     The factual allegation of Wilkins’ complaint states that he

was left in leg restraints for 17 hours from April 29-30, 2020.

[DE 1 at 3]. Based on this allegation, he seeks to bring claims of
                                       2
  Case: 6:21-cv-00040-JMH Doc #: 5 Filed: 04/15/21 Page: 3 of 5 - Page ID#: 24



“cruel   and   unusual    punishment,      negligence,    [and]   racial    and

religious discrimination” against Defendants Correctional Officers

Keith, Sexton, and Jones and Psychologist Dr. Fields. His complaint

makes no demand for relief. [DE 1].

     First, Wilkins did not sign his complaint as required by Rule

11(a) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P.

11(a) (requiring that “[e]very pleading, written motion, and other

paper must be signed . . . by a party personally if the party is

unrepresented.”). Nor does Wilkins make a demand for the relief

sought, a specific requirement of Federal Rule of Civil Procedure

8(a)(3). See Fed. R. Civ. P. 8(a)(3) (requiring a pleading stating

a claim for relief to contain a demand for the relief sought).

     In addition, even construing Wilkins’ complaint broadly, his

bare factual allegation is woefully insufficient to state a claim

for which relief may be granted. A civil complaint must set forth

claims in a clear and concise manner, and must contain sufficient

factual matter, accepted as true, to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). See also Fed. R. Civ. P. 8. “[T]he pleading standard Rule

8 announces does not require detailed factual allegations, but it

demands more than an unadorned the-defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 678 (internal quotation marks and

citation omitted).
                                       3
  Case: 6:21-cv-00040-JMH Doc #: 5 Filed: 04/15/21 Page: 4 of 5 - Page ID#: 25



       Wilkins’ claims of cruel and unusual punishment, negligence,

and racial and religious discrimination are based on his sole

factual allegation that he was in leg restraints for 17 hours.

However, a conclusory claim that defendants violated Wilkins’

rights, with no factual allegations supporting such a claim, is

insufficient to state a claim for relief. See Twombly, 550 U.S. at

555 (“[A] plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment]     to      relief’     requires      more    than   labels   and

conclusions, and a formulaic recitation of a cause of action’s

elements will not do.”); Laster v. Pramstaller, 2008 WL 1901250,

at *2 (E.D. Mich. April 25, 2008).

       Moreover,   while    Bivens     v.    Six   Unknown   Federal   Narcotics

Agents, 403 U.S. 388 (1971), expressly validated the availability

of a claim for damages against a federal official in his or her

individual capacity, an officer is only responsible for his or her

own conduct. Iqbal, 556 U.S. at 676-77. See also Ziglar v. Abbasi,

137 S.Ct. 1843, 1860 (2017). Thus, in order to recover against a

given defendant in a Bivens action, the plaintiff “must allege

that   the   defendant     [was]     personally     involved   in   the   alleged

deprivation of federal rights.” Nwaebo v. Hawk-Sawyer, 83 F. App’x

85, 86 (6th Cir. 2003) (citing Rizzo v. Goode, 423 U.S. 362, 373-

77 (1976)).



                                         4
  Case: 6:21-cv-00040-JMH Doc #: 5 Filed: 04/15/21 Page: 5 of 5 - Page ID#: 26



     Wilkins’ allegations are made against the Defendants as a

group, with no particular conduct attributed to any specific

individual    Defendant.     However,       a   “[p]laintiff   must   state      a

plausible    constitutional       violation       against   each    individual

defendant—the collective acts of defendants cannot be ascribed to

each individual defendant,” Reilly v. Vadlamudi, 680 F.3d 617, 626

(6th Cir. 2012) (citations omitted). Indeed, “[e]ven a pro se

prisoner must link his allegations to material facts . . . and

indicate what each defendant did to violate his rights[.]” Sampson

v. Garrett, 917 F.3d 880, 882 (6th Cir. 2019) (citing Hill, 630

F.3d at 471; Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008)).

Wilkins failed to do so here.

     For all of these reasons, Wilkins’ complaint fails to state

a claim for which relief may be granted and will be dismissed.

     Accordingly, IT IS ORDERED as follows:

     (1) Wilkins’ motion to proceed in forma pauperis [DE 2] is

DENIED.

     (2) Wilkins’ complaint [DE 1] is DISMISSED WITHOUT PREJUDICE.

     (3) This action is DISMISSED and STRICKEN from the Court’s

docket.

     (4) Judgment shall be entered contemporaneously herewith.

     This the 15th day of April, 2021.



                                        5
